Citation Nr: 1129889	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for eczema.

2.  Entitlement to a compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By a rating decision dated November 2002, the RO granted service connection for eczema and assigned a rating of 10 percent, effective December 2002.  The RO also granted service connection for bilateral plantar fasciitis, and assigned a non-compensable rating effective December 2002.  In February 2006, the Veteran submitted a claim for increased ratings, asserting that his disabilities had worsened. 

While it appears that the Veteran was afforded a VA examination for the feet and skin in September 2006, the examiner failed to address what percentage of the body was affected by the Veteran's eczema, or which medications, if any the Veteran used to treat his eczema.  Moreover, the examiner stated that the Veteran had severe plantar fasciitis and that surgical intervention was recommended.  

Further, the Veteran stated on his April 2008 Form 9 that his eczema covers approximately 40 percent of his body and that he had recently been prescribed intermittent systemic therapy to treat the eczema.  The Veteran has asserted that since his medication was prescribed with three refills, he was prescribed the medication for period in excess of 6 weeks.  Additionally, regarding his feet, the Veteran stated that he had to rest every 30 minutes, and could no longer walk or run without extreme pain or swelling.  

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of both his eczema and his bilateral plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should undertake appropriate development to obtain a copy of outstanding records (if any) pertaining to treatment of the Veteran's eczema and/or plantar fasciitis during the period of this claim.

2. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the severity of his service-connected eczema.  All evaluations, studies and tests deemed necessary should be accomplished.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should determine the percentage of the body affected by the eczema, as well as whether systemic therapy or immunosuppressive drugs were necessary.  If systemic therapy or immunosuppressive drugs were used to treat the eczema, the examiner should specifically list the medications used, and the frequency with which they are used.  

3. The RO/AMC should also arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the severity of his service-connected plantar fasciitis.  All evaluations, studies and tests deemed necessary should be accomplished.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

4. The RO/AMC should also undertake any other development it determines to be warranted.

5. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


